Mayo, J.
In all contracts there must be a union of two wills on the same understanding and for the same purpose, and especially is this so with regard to a lease, in which the thing leased and the price must be definitely agreed on. C C. 1798, 2670.
2. Where a farmer rents land to a tenant for one-third of the corn and one-fourth of the cotton, without specifying hoiv many acres he shall cultivate in corn and how many in cotton, and the tenant leases before planting his crop, this contract is not one of lease, and the. tenant cannot be held for rent, owing to the absence of a fixed price.
3- 1't is an elementary rule of law', that no damages can be claimed for a malicious prosecution until the termination of the suit complained of.